Citation Nr: 0942077	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
frozen feet, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.  He died in August 1996 at the age of 74.  The 
appellant is his surviving widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The appellant and her sons 
testified at a Board hearing in April 2006; a transcript of 
the hearing is of record.

In July 2008, the appellant was issued correspondence 
informing her that the Veterans Law Judge who conducted the 
April 2006 hearing was no longer employed with the Board, and 
that the appellant had a right to another Board hearing.  In 
a July 2008 submission, the appellant stated that she did not 
desire to appear at another hearing.

In August 2006, the Board determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for residuals of frozen 
feet, for purposes of accrued benefits.  The appellant filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2008 Order, the Court 
vacated and remanded the matter for readjudication consistent 
with the terms of a June 2008 Joint Motion for Remand.  The 
Board remanded the case for additional development action in 
September 2008.  The Board notes that it has complied with 
the Joint Motion's directive for the Board to set a date by 
which additional evidence must be received; the Board's 
September 2008 remand designated the date 90 days after 
mailing of the notice of Board certification as that date.

As noted in the August 2006 Board decision (since vacated), 
certain statements by the appellant appear to have been 
directed to the issue of service connection for the cause of 
the Veteran's death.  That issue was denied by the RO in 
April 2001.  Certain statements by the appellant's current 
representative also include reference to Dependency and 
Indemnity Compensation benefits.  This matter is referred to 
the RO for clarification from the appellant's representative 
and any necessary action.  The only issue before the Board at 
this time is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of frozen feet, for purposes of 
accrued benefits.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for frozen feet in January 1994, which was denied 
by rating decision dated in January 1995.

2.  The Veteran disagreed and a statement of the case was 
issued in September 1995.  He followed with a timely 
substantive appeal in October 1995.  A personal hearing was 
held in April 1996.

3.  In August 1996, the Veteran died at the age of 74.  The 
death certificate shows that the cause of his death was 
metastatic prostate cancer.  There were no other causes 
listed as contributing to death.

4.  At the time of the Veteran's death, the January 1995 
rating decision was not yet final; therefore, the Veteran had 
a pending claim for service connection for frozen feet.

5.  In August 2000 the RO received a claim from the 
appellant, the Veteran's widow, seeking to reopen the claim 
her husband made for frozen feet.

6.  The RO considered the August 2000 filing to be a timely 
claim for accrued benefits.  By decision dated in April 2001, 
the RO denied the appellant's claim for frozen feet for 
purposes of accrued benefits on the merits.  She did not file 
a timely substantive appeal and the decision became final.

7.  The RO's April 2001 decision represents the last final 
disallowance on any basis of entitlement to service 
connection for frozen feet for purposes of accrued benefits.

8.  In May 2003, the appellant again submitted correspondence 
which the RO considered a claim of entitlement to service 
connection for frozen feet for purposes of accrued benefits 
on the basis of new and material evidence.

9.  By decision dated in June 2003, the RO denied her claim, 
finding that no new and material evidence had been submitted.

10.  Evidence received since the RO's April 2001 denial, 
which consists of duplicative evidence, the appellant's 
written statements, and testimony by the appellant and her 
sons, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The evidence submitted subsequent to the RO's April 2001 
decision denying the claim for entitlement to service 
connection for residuals of frozen feet is not new and 
material, and the current claim for residuals of frozen feet, 
for purposes of accrued benefits, is not reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 5121, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.1000 (2009); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought with regard to the claim on appeal most 
recently in a letter sent in April 2009.  Moreover, in this 
letter the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO readjudication of this case as 
evidenced by the August 2009 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

Although the appellant would not be assigned an effective 
date for accrued benefits (established by regulation), a 
disability rating would be assigned; however, since the claim 
to reopen is being denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  The RO did, however, send the 
appellant a letter in April 2006 notifying her that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  This notice was provided 
prior to the most recent RO readjudication of this case, as 
evidenced by the August 2009 supplemental statement of the 
case.

The Board further acknowledges that the Court has also issued 
a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  In this case, notice of 
the type contemplated in Kent was provided to the appellant 
as part of the effectively timely April 2009 notice letter 
discussed above.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  The Board notes that the RO 
formally requested copies of any pertinent record in the 
possession of the Social Security Administration (SSA) in 
this case, but a June 2009 reply from SSA clearly indicates 
that the pertinent file is no longer in existence.  The Board 
notes that a specific VA medical opinion is not needed to 
consider whether the appellant has submitted new and material 
evidence but, rather, the Board has reviewed all the medical 
evidence submitted to the claims file since the last final 
denial.  VA's duty to assist by arranging for an examination 
or medical opinion does not attach in a claim to reopen 
unless the claim is indeed reopened.  38 C.F.R. § 3.159(c).  
The available medical evidence is sufficient for an adequate 
determination.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Petition to Reopen a Previously Denied Claim Versus An 
Original Claim on the Merits

The Board observes several items of correspondence from the 
appellant's representative, most recently a letter dated in 
September 2009, contending that the issue on appeal is not a 
petition to reopen a previously denied claim through 
submission of new and material evidence.  The appellant's 
representative contends that the new and material evidence 
standard does not apply in this case, and that the matter 
must be adjudicated as an original claim on the merits.  As 
this matter of correctly identifying the nature of the issue 
on appeal has been a point of emphasis from the appellant's 
representative, the Board shall address it at the outset of 
this analysis.

The appellant's representative contends that the appellant 
filed a claim for SSA benefits within a year of the Veteran's 
death in August 1996.  The appellant's representative 
contends that such claim constitutes a claim for VA death 
benefits, per 38 C.F.R. § 3.153.  In support of such 
contention, a November 1996 SSA award letter has been 
submitted.  The representative thus contends that the 
referenced claim for SSA benefits now requires an 
adjudication of the accrued benefits claim as an original 
claim on the merits.

However, as reflected by the September 2009 correspondence, 
the appellant's argument rests upon the key assertion that 
the "current claim for DIC and accrued benefits has been 
denied on the grounds that she did not file a timely claim 
for accrued benefits within a year after her husband's 
unfortunate passing."  However, review of the claims file 
and the prior adjudications of the matter reveal that the 
representative's assertion is not correct.  In April 2001, 
the RO clearly adjudicated the appellant's claim of 
entitlement to accrued benefits on the merits.

Although the RO identified that date of the appellant's claim 
for accrued benefits was received in August 2000, well 
outside the one-year time limit set by the regulation for 
filing accrued benefit claims, the RO nonetheless addressed 
the issue on the merits and denied the claim in April 2001.  
The appellant submitted a notice of disagreement, and a 
statement of the case was issued in June 2002.  However, when 
she failed to file a timely substantive appeal the April 2001 
decision became final.  The April 2001 decision was a 
decision squarely addressing the merits of the appellant's 
claim of entitlement to accrued benefits, and the decision 
was clearly based upon consideration of the merits.  The 
April 2001 RO decision does not make any mention of the 
expiration of the one-year time limit set by regulation, and 
makes no suggestion that any untimeliness of the application 
was the basis of denial; neither does the June 2002 statement 
of the case following that decision indicate any finding that 
the application for benefits was found to be untimely.

The Board finds that the April 2001 RO rating decision 
adjudicated the pertinent claim of entitlement to accrued 
benefits on the merits.  Therefore, even if the Board accepts 
the appellant's contention that the claim for accrued 
benefits had been pending within one year of the Veteran's 
death, the April 2001 denial on the merits essentially 
subsumed any such claim.  At the time of the April 2001 
adjudication, the RO reviewed the service medical records and 
post-service medical evidence in denying the claim.  The 
issue of whether the appellant should be deemed to have filed 
the claim for accrued benefits for frozen feet does not need 
to be resolved; in either case, the April 2001 adjudication 
on the merits resolved all pending instances of the claim 
with a final decision.  Therefore, any subsequent claim for 
entitlement to service connection for residuals of frozen 
feet, for purposes of accrued benefits, must be considered a 
petition to reopen a claim subject to a prior final denial.

In light of the above, the Board identifies no need to 
further address other details of the argument presented by 
the appellant's representative concerning effective date 
assignment, 38 C.F.R. § 3.153, and discussions of the 
applicability of certain caselaw to the question of when the 
appellant should be deemed to have first filed her original 
claim of entitlement to accrued benefits.  Regardless of 
whether it was in August 2000 or rather within a year of the 
Veteran's death, as she contends, the issue on appeal and the 
outcome of this appeal would remain unchanged.

Analysis of Petition to Reopen Claim

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (as amended) (2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, 'for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.'  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The Federal Circuit noted that 'a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application.'  Id. at 1300.

But unlike a claim for service connection for the cause of 
the Veteran's death (which was denied in this case by rating 
decision dated in April 2001), the adjudication of the claims 
for accrued benefits must be made based upon the evidence on 
file at the time of his death, including any VA medical 
records that must be deemed to have been constructively on 
file at that time.  See 38 U.S.C.A. § 5121(a) (West 2002) and 
38 C.F.R. § 3.1000(a) (2009); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records are deemed to be 
constructively in the possession of VA adjudicators and must 
be obtained).

After a review of the evidence, the Board finds that the 
Veteran had a pending claim of entitlement to service 
connection for residuals of frozen feet at the time of his 
death.  Specifically, he filed a claim in January 1994.  The 
RO denied the claim in January 1995.  He filed a notice of 
disagreement, was provided with a statement of the case, and 
he then filed a timely appeal.  A hearing was held in April 
1996 at the RO; however, the Veteran died in August 1996.  
Because the January 1995 decision was not yet final in August 
2006, at the time of death, it was still 'pending' for 
purposes of the regulations.

Moreover, although the Veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
Veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the Veteran prior 
to his death, the accrued benefits claim is derivative of the 
Veteran's claim and the appellant takes the Veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).

In the instant case, the Veteran died in August 1996, and the 
RO adjudicated the appellant's claim for accrued benefits 
(seeking to reopen the claim her husband made for frozen 
feet) as a timely claim; the RO addressed the issue on the 
merits and denied the claim in April 2001.  She submitted a 
notice of disagreement, and a statement of the case was 
issued in June 2002.  However, she failed to file a timely 
substantive appeal, and the April 2001 decision became final.  
This final decision subsumed any and all pending claims filed 
for the issue it addressed, specifically the accrued benefits 
claim for frozen feet.

In May 2003, the appellant submitted correspondence which the 
RO considered a claim for frozen feet for purposes of accrued 
benefits based on new and material evidence.  Significantly, 
for purposes of accrued benefits claims, the evidence is 
essentially frozen at the time of the Veteran's death, with 
the exception of the evidence in constructive possession of 
VA at the time of death.

With those considerations in mind, the Board finds that the 
evidence does not support the appellant's claim to reopen.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a claimant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is 'new' and 'material.'

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

VA regulation defines 'new' as not previously submitted and 
'material' as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the appellant 
filed her claim in April 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that 'for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence'); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing 'skeptical' of statement - 
failed to presume credibility of statement prior to reopening 
stage).

As noted above, in August 2000, the appellant, the Veteran's 
widow, filed a claim seeking to reopen the claim her husband 
made for frozen feet.  At a hearing before the Board, she 
testified that the veteran filed a claim for benefits, 
including frozen feet, in December 1946.  She noted that he 
was involved at the Battle of the Bulge.  She also reported 
that the Veteran was getting some kind of benefit in the late 
1940s, related to Vocational Rehabilitation, because he had 
to repay some funds.  She indicated that he was in a 
Vocational Rehabilitation program because of problems with 
his frozen feet.

The appellant reflected that the Veteran had problems with 
circulation all his life and had a heart attack in 
approximately 1964, when in his early 40s.  His sons 
testified that they remembered their dad having trouble with 
the circulation in his legs.  One son recalled that his dad 
soaked his feet because of the effects of frozen feet and 
that his legs would turn purple.

The appellant felt that she was entitled to VA benefits 
because her husband had problems with frozen feet all his 
life, had calluses on the bottoms of his feet, and received 
radiation treatment at what was then-known as Bluefield 
Sanitarium Hospital for his feet.  She felt that he had 
suffered quite a bit because he did not have the proper care 
for his feet, but had he been able to go to the VA hospital 
he could have received more medication and treatment.  She 
thought that he did not have the proper footgear at the 
Battle of the Bulge and several former soldiers had told her 
that it was almost an automatic thing that people were now 
getting compensated for their frozen feet, but that her 
husband had suffered all those years.

She further maintained that the Veteran had suffered a 
coronary heart attack, was hospitalized, and was on a high 
dose of Belladonna, a poisonous medication.  Upon additional 
questioning, she reflected that she was also looking into the 
cause of the Veteran's death.  Her representative stressed 
that it seemed a travesty that a claim was filed in 1946 but 
never developed or adjudicated and that the case should be 
looked at from 1946 forward.

The appellant acknowledged that records from a Dr. Porter 
were unavailable because he had died.  It was noted, and the 
record supports, that an attempt was made to obtain records 
from Bluefield Regional Medical Center (formerly Bluefield 
Sanitarium Hospital) but that they had no records for the 
Veteran.  Her son conceded that it was not a doctor who told 
them that the Veteran's frozen feet could impact his heart 
but rather an earlier service representative that the Veteran 
had worked with.

In this case, regrettably, the only evidence submitted in 
support of the appellant's claim is essentially duplicate 
evidence from the previous claims (in January 1994 and August 
2000).  Specifically, she has provided a copy of the claim 
the veteran allegedly filed in December 1946, a copy of a 
time-line of his complaints and claims, a copy of his 1994 
claim for frozen feet, a copy of the April 1996 hearing 
transcript, a copy of a July 1947 letter from a VA Training 
Officer showing that the Veteran had entered training as a 
Shipping Clerk, a copy of a July 1947 coversheet showing that 
material had been transferred from the claims file to the 
rehabilitation file, a copy of a 1947 Affidavit of 
Dependency, a copy of a March 1948 letter from the Huntington 
RO reducing the Veteran's subsistence allowance with a reply 
by the Veteran, and her own written statements regarding her 
belief in her entitlement to benefits, among other things.

After a careful review of the evidence, the Board notes that 
the major bulk of the evidence (including correspondence from 
the 1940s, claim form dated in December 1946) is duplicative 
of the exact same evidence and arguments that the appellant 
(and the Veteran during his life time) had maintained all 
along, even prior to his death.  A simple reiteration of the 
facts is not sufficient to reopen a previously denied claim.  
At this juncture, the evidence does not support the 
appellant's claim to reopen.

Further, the appellant has offered no guidance on any 
evidence that could be obtained to support her claim.  As 
noted above, the adjudication of the claim for accrued 
benefits must be made based upon the evidence on file at the 
time of the Veteran's death.  There is no indication that any 
VA medical records are not associated with the claims file.  
Further, attempts were made to associate private records and 
SSA records, but they are not available.

Next, although some of the evidence has been offered since 
the previous RO denial and is new (written chronology 
submitted by the appellant, sworn testimony from the 
appellant and her sons, etc), this evidence is not material 
to the issue of the basis for the denial of the claim in the 
prior final decision, i.e., the in-service medical evidence 
weighing against a diagnosis of frozen feet and the absence 
of a medical diagnosis of frostbite residuals at the time of 
the Veteran's death.

The Board has carefully considered the sworn statements of 
the appellant and her sons as to their observations of the 
Veteran's complaints related to his legs.  As laypeople, they 
are not competent to provide an opinion requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds that the lay statements are competent to 
present testimony regarding certain observable symptoms and 
complaints made by the Veteran that are duplicative of 
information and contentions that were already of record.  
However, the lay testimony is not competent to establish a 
new medical etiology or otherwise probatively demonstrate 
entitlement to service connection under the circumstances of 
this case.  Therefore, their testimony alone, without more 
clinical-type medical findings, will not support a claim to 
reopen.

The Board will separately consider a March 2003 letter from a 
Vocational Rehabilitation Counselor indicating that the 
Veteran may have been in a Voc Rehab Program in 1947.  On one 
hand, the appellant cites to this letter as evidence that the 
Veteran was service-connected for some disability in 1947.  
However, this evidence does not support that the Veteran was 
service connected for frozen feet in 1947.  In fact, her main 
assertion is that his December 1946 claim for frozen feet was 
never adjudicated.  Therefore, even if he had been service-
connected for some disability in 1947, the evidence does not 
show that it was a frozen feet disability.  Therefore, this 
evidence does not support reopening a claim for frozen feet 
for purposes of accrued benefits.  In sum, the additional 
evidence submitted since the RO's previous April 1991 
decision is not new and material, does not raise a reasonable 
possibility of substantiating the appellant's claim for 
benefits, and does not warrant reopening of the claim of 
entitlement to accrued benefits.

Next, although not dispositive to the issue before the Board, 
given the appellant's focus on the issue of whether the 
Veteran actually filed a claim for frozen feet in December 
1946, the Board will address this issue separately.  
Notwithstanding the appellant's contention to the contrary, 
the evidence does not show that the December 1946 claim was 
ever filed with VA.  While multiple documents are contained 
in the claims file from the mid to late 1940s, there is no 
indication that the Veteran had a claim pending at that time.  
Moreover, the copy submitted by the appellant is not date-
stamped.  This further suggests that, while a claims form may 
have been filled out, it was never submitted to VA for 
adjudication.

However, even if a claim were pending since 1946 (not 
supported by the record) when the Veteran filed a subsequent 
claim for frozen feet in January 1994, the January 1995 
denial essentially subsumed the 1946 claim.  At the time of 
the January 1994 claim, the RO reviewed the service medical 
records and post-service medical evidence in denying the 
claim.  The issue of whether the Veteran filed the claim for 
frozen feet in January 1994 or December 1946 would only need 
to be addressed to establish an effective date for an award 
of benefits.  Since the January 1994 claim was denied (during 
his life time), the issue of when he filed the claim (1946 or 
1994) does not need to be resolved.

Overall, the evidence submitted since the prior final rating 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board concludes that the appellant has not 
presented new and material evidence to reopen her claim of 
entitlement to service connection for residuals of frozen 
feet, for purposes of accrued benefits.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


